EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended in accordance with the proposal accepted by applicant during the interview with applicant on July 20, 2021.  The application has been amended as follows: 

1-20.	(Canceled) 

21.	(Previously Presented) A method comprising:
detecting, by a detector circuit, a coupling of an output pin of a first communication interface circuit to a fixed voltage source, the first communication interface circuit for enabling a first communication protocol; and 
in response to coupling of the output pin of the first communication interface circuit to the fixed voltage source being detected, automatically enabling the first communication interface circuit and automatically disabling a second communication interface circuit, the second communication interface circuit for enabling a second communication protocol,
wherein the output pin of the first communication interface circuit is not used by the second communication interface circuit, and
wherein the fixed voltage source represents a logic 0 or logic 1.

22.    (Previously Presented) The method of claim 21, wherein the first communication interface circuit comprises a Serial Peripheral Interface (SPI) bus slave interface. 

23.    (Previously Presented) The method of claim 21, wherein the second communication interface circuit comprises an Inter-Integrated Circuit (l2C) bus slave interface.

24.    (Currently Amended) The method of claim 21, wherein detecting by the detector circuit the coupling of the output pin of the first communication interface circuit to the fixed voltage source includes detecting a factor that indicates automatically enabling the first communication interface circuit and automatically disabling the second communication interface circuit.

25.    (Previously Presented) The method of claim 24, wherein the factor comprises a voltage difference.

26.    (Previously Presented) The method of claim 24, wherein the factor comprises a signal difference.

27.    (Previously Presented) The method of claim 21, wherein the detector circuit comprises a comparator.

28.    (Previously Presented) The method of claim 21, wherein the detector circuit comprises at least one logic gate.

29.    (Previously Presented) The method of claim 28, wherein the at least one logic gate comprises an OR gate and an XOR gate.

30.    (Previously Presented) The method of claim 1, further comprising inverting, by an inverter circuit, an output of the detector circuit when coupling of the first communication interface to a fixed voltage is detected.

Terminal Disclaimer
The terminal disclaimer filed on July 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,684,974 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art, individually or in combination, does not teach detecting, by a detector circuit, a coupling of an output pin of a first communication interface circuit to a fixed voltage source, the first communication interface circuit for enabling a first communication protocol; and in response to coupling of the output pin of the first communication interface circuit to the fixed voltage source being detected, automatically enabling the first communication interface circuit and automatically disabling a second communication interface circuit, the second communication interface circuit for enabling a second communication protocol, wherein the output pin of the first communication interface circuit is not used by the second communication interface circuit, and wherein the fixed voltage source represents a logic 0 or logic 1; and
a terminal disclaimer against US Patent No. 10,684,974 has been properly filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: July 23, 2021